EXAMINER’S COMMENT
	Claims 6, 8, 16-17, 27 and 29-30 are allowed. 

REASONS FOR ALLOWANCE 
The prior art does not teach or suggest the method as claimed in independent claim 6. While there is recognition in the art that calculation of production score is a factor in measuring poultry and performance and that productivity and production score relates to poultry raising performance, the prior art does not reasonably teach or suggest Production score (PS) = body weight at shipment (g) x shipping rate/the number of days of age at shipment/feed conversion rate/10,wherein the shipping rate is a ratio of the number of shipped chickens to the total number of housed chickens, wherein the feed conversion rate is determined as follows:
Feed conversion rate = amount of ingested feed (kg}/body weight gain (kg).

CORRESPONDENCE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615